Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 1 of 18 PageID# 86



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


TIA CORRY                                     )
     Plaintiff                                )
                                              )       Case No.:       1:18-cv-01299
       v.                                     )
                                              )       Dated:          February 8, 2019
TGI FRIDAYS INC.                              )
                                              )
       Defendant                              )
                                              )


            SECOND AMENDED CIVIL COMPLAINT FOR EQUITABLE AND
               MONETARY RELIEF AND DEMAND FOR JURY TRIAL

       Plaintiff Tia Corry brings this action pursuant to Title VII of the Civil Rights Act of 1964

and the Americans with Disabilities Act to redress unlawful employment discrimination

perpetrated against her by TGI Fridays Inc. (“Fridays”). Specifically, Corry alleges that because

of her sex (female), Fridays subjected her to sex-based harassment, sexual harassment and a

hostile work environment, failed to take corrective action on her complaints of these Title VII

violations, and retaliated against her for complaining of these Title VII violations. Corry further

alleges that, in violation of the ADA and its amendments, Fridays failed to accommodate her

disability and retaliated against her for requesting and using a reasonable accommodation.

                                 JURISDICTION AND VENUE

       1.      This Court has subject matter jurisdiction over the claims raised herein against

Fridays pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-

5(f)(3). Subject matter jurisdiction also exists pursuant to 28 U.S.C. § 1331, as this action arises

under the laws of the United States, thereby presenting a federal question.




                                                  1
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 2 of 18 PageID# 87



       2.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and 42

U.S.C. § 2000e-5(f)(3), as Fridays employed Corry in Fairfax County, Virginia, which is where

the acts complained of herein took place.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

       3.        On about April 2, 2018, Corry filed a Charge of Discrimination on the basis of

sex, disability, and retaliation with the United States Equal Employment Opportunity

Commission. In her EEOC Charge, Corry set forth the facts described below in paragraphs 11

through 64.

       4.        One hundred and eighty days after April 2, 2018 was October 1, 2018.

       5.        On January 2, 2019, Corry sent a letter, by the United States Postal Service and by

facsimile, asking the EEOC to issue her a Dismissal and Notice of Rights.

       6.        On February 8, 2019, Corry received from the EEOC her Notice of Right to Sue,

attached hereto as Exhibit A, upon the claims set forth in her Charge of Discrimination.

       7.        Accordingly, Corry has exhausted her administrative remedies and timely filed

her complaint.

                                             PARTIES

       8.        Corry is a 31 year old female resident of Washington, D.C.

       9.        Throughout Corry’s employment with Fridays, it has been aware of her sex

(female).

       10.       Fridays has had more than fifteen employees in each of the last twelve months.

       11.       Throughout the time period relevant to this complaint, Corry was an “employee”

of Fridays, and Fridays was Corry’s “employer” for purposes of Title VII and the ADA.




                                                  2
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 3 of 18 PageID# 88




                                  FACTUAL ALLEGATIONS

       12.     Corry first worked for a Fridays restaurant when she was fifteen years old for two

to three years at Ronald Reagan Washington National Airport then worked in Rockville,

Maryland as hostess and a server.

       13.     Corry enjoyed her early work at Fridays restaurants very much because of the

inviting atmosphere of the restaurants, the happy staff, the great morale, and the excellent

leadership from management.

       14.     When Corry was searching for new work in 2016, she jumped at an opportunity to

work for Fridays. In December 2016, Corry returned to Fridays as a Service Manager. Corry

trained for seven weeks at the Tysons Corner location. Beginning in about February 2017, Corry

worked for about three months at the 4650 King Street location as Service Manager. Corry then

transferred to Fridays’ Hybla Valley location at 6640 Richmond Highway Alexandria, Virginia,

also working as Service Manager.

       15.     The essential functions of Corry’s position, Service Manager, were managing the

front of house staff, including the hosts, servers, and bussers; preparing schedules; coordinating

and conducting training for new employees; facilitating menu rollouts; conducting safe counts,

deposits, and Garda pickups; opening and/or closing the restaurant; ensuring drinks were made to

recipe and conducting pour tests for bartenders; ensuring that the eleven step flow of service was

met; and managing mystery shops.




                                                 3
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 4 of 18 PageID# 89



        16.     As Service Manager, Corry was paid on a salaried basis and was scheduled to

work fifty five hours a week. However, she frequently worked more than fifty five hours a

week.

        17.     When Corry arrived at the Hybla Valley restaurant, she reported to Mike Lloyd,

the Kitchen Manager and Acting General Manager. Jemore (also known as Jay) Davis, the

permanent General Manager, joined that restaurant in late April 2017. When Davis became the

permanent GM, he frequently had Corry do packet work with new hires, and made her

responsible for hiring and firing employees. Corry’s working hours typically overlapped with

Davis’s working hours in part.

        18.     In the middle or end of April 2017, Davis approached Corry and asked her to help

him find a brunch spot for his upcoming wedding anniversary. When Corry suggested a few

places in the District of Columbia, Davis suggested that they go together to try out the

restaurants. Corry understood Davis to be asking her to go on a romantic outing with him and

declined.

        19.     In May 2017, Corry stopped by the restaurant, not in uniform, on a day off,

because she left her credit card there the night before. Davis told Corry she was “looking sexy”

and that he “loved” her “toes and feet.” On another occasion in that same time frame, Davis

asked Corry to sit down to talk. Davis told Corry that his wife cheated on him and that he was

leaving her.

        20.     Corry told Davis that she was sorry to hear such horrible news but that she was

not interested in hearing any more. Davis then grabbed Corry’s hand, and she snatched it away.

Corry told Davis that she is a lesbian and does not like men. Corry also told Davis not to touch

her any more.



                                                 4
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 5 of 18 PageID# 90



       21.     On May 13, 2017, a bar fight occurred in the restaurant. Corry was punched in

the face, hit in the back with a cocktail table, and was injured. Corry called Davis to report what

had happened and to ask him to come to the store. An ambulance came, but Corry was not able

to leave until Davis arrived. When Davis arrived, he gave Corry an intimate hug as if he were her

husband instead of her boss and kissed her on the cheek.

       22.     Corry’s injuries as a result of the May 13, 2017 incident included a lower back

injury, which inflamed a nerve connected to her left leg. As a result of the injuries she sustained

at work on May 13, 2017, Corry became unable to, inter alia, stand for long periods of time, lift

heavy items, and walk continuously.

       23.     Because of the injuries she sustained as a result of the May 13, 2017 incident,

Corry was out of work until July 12, 2017. When Corry returned, to accommodate her

disabilities, she was only supposed to work thirty hours a week (with a maximum of six hours a

day) as opposed to her typical fifty five. Also to accommodate her injuries, Corry was supposed

to have a ten pound lifting limit and a short break every thirty minutes to stand and stretch.

Corry was also supposed to be limited to completing sedentary work.

       24.     Fridays was aware of Corry’s disabilities and approved these accommodations

prior to Corry returning to work.

       25.     Beginning on July 12, 2017, Corry’s pay was reduced to reflect her decreased

working schedule.

       26.     During the first two weeks after Corry’s return to work, although her

accommodations were approved, Fridays did not adhere to them.




                                                 5
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 6 of 18 PageID# 91



       27.      When Davis saw Corry for the first time after she returned to work, he hugged her

very tightly and caressed her lower back. Corry pushed him off of her and told him he was being

inappropriate. Davis told Corry that she was overexaggerating and that she needed to relax.

       28.      Upon Corry’s return to work, she was often scheduled for the 8:00 p.m. to 2:00

a.m. shift. In about October 2017, she began receiving more day shifts. The late night shift was

not an ideal time to accomplish sedentary work because it is during that time frame when the

restaurant is busiest. Additionally, Davis frequently left Corry alone in the store without other

managers present, limiting her ability to leave for appointments or at the conclusion of her six

hours, and tried to make Corry work double shifts. Corry complained to Ricky Shickle, the

District Operations Manager, who informed Davis that it was imperative Corry stick to her six

hour a day limitation. However, Corry’s accommodations were not adhered to after Shickle’s

email either.

       29.      Corry complained to KC Cunningham, the HR Director, regarding these

scheduling issues in about August 2017. Cunningham told Davis that Davis could not refuse

Corry’s leave requests for medical appointments and that Davis could not schedule her for

double shifts. Corry’s scheduling issues improved slightly, but not permanently, for a short

period thereafter. Corry complained to Cunningham regarding this issue again in October 2017.

       30.      Upon Corry’s return after the May 2017 bar fight, Davis touched Corry

inappropriately on multiple occasions and subjected her to sexist comments. Corry also

witnessed Davis subjecting other employees to a hostile work environment because of their sex.

       31.      When Corry would arrive at work, or would leave for the day or evening, Davis

would frequently hug her and caress her lower back. Corry told Davis repeatedly that she felt




                                                 6
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 7 of 18 PageID# 92



uncomfortable and did not want him touching her. However, Davis deflected Corry’s protests by

continuing his conduct or by stating “It’s ok, I know you like women.”

       32.     On several occasions Corry’s friends visited the restaurant. Davis made jokes

based on sexual orientation to Corry’s friends and would flirt with them.

       33.     Also on several occasions, Davis told Corry that she could not hired qualified

candidates for the bar area if they were not “cute,” had nice looks, nice “butts,” or nice “boobs.”

Corry did not welcome Davis’s comments or conduct and found it offensive.

       34.     Corry complained about Davis’s comments and conduct to Mike Lloyd, the

restaurant’s Kitchen Manager, upon her return from leave. Corry reported to Lloyd that Davis

and E.J., an associate manager, would seclude themselves in the office while being overly

affectionate with each other, despite the fact that Davis was married.

       35.     Davis and E.J. had begun behaving inappropriately fairly quickly after Davis

joined the restaurant. For example, early in Davis’s tenure at the restaurant, during a manager’s

meeting, E.J. told Corry she was going to sit next to her “Daddy,” referring to Davis. E.J. also

began speaking for Davis at those meals.

       36.     As time passed, E.J. and Davis began spending time together outside of work.

Davis gave E.J. and her friends favorable schedule placements more frequently than he did for

other individuals. They frequently touched each other in the restaurant. When they were in the

manager’s office together, they would block the windows in the door with paper. E.J. would

spend time with Davis in the office when she was already off the clock. E.J. also would sit on

Davis’s lap in the restaurant. Kitchen staff complained that Davis was neglecting the kitchen to

be in the office with E.J.




                                                 7
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 8 of 18 PageID# 93



       37.     Corry also reported to Lloyd that Davis offered E.J. $900.00 for her birthday trip

if she would date him because he and his wife were divorcing.

       38.     Corry told Lloyd that because of Davis’s and E.J.’s conduct, she felt

uncomfortable working on shifts with them. Lloyd told Corry that he would speak with Davis,

but noted that he really did not want to be involved in the situation.

       39.     Female team members complained to Corry about managers being inappropriate

with them. One employee, “N.,” complained to Corry that Davis rubbed her “ass” when she was

in the office and that she was concerned that the only way she was going to get a bartender

position would be if she acquiesced to Davis’s treatment of her. A server, “T.,” complained to

Corry about Davis’s and E.J.’s conduct. T. was a younger employee with strict parents, and

Davis’s and E.J.’s conduct made her feel uncomfortable. A cook, “R.,” complained to Corry

about Davis hugging her.

       40.     Another female employee complained that Davis smacked E.J. on the behind in

the kitchen and played with E.J. ’s hair in front of others. That employee also complained that

Davis made inappropriate comments regarding servers and customers.

       41.     In early to mid August 2017, Davis repeatedly demanded hugs from female

employees. Corry also learned from “K.”, a host, that Lloyd had grabbed her by her scarf by

both hands and pulled her toward him for a hug or kiss. K had complained to Davis regarding

Lloyd, but Davis did nothing.

       42.     During the week of August 16, 2017, Corry went to TGI Fridays’ Tysons Corner

location to pick up her food handler certificate. While there, she ran into Ken Eisig, a Regional

District Operations Manager.




                                                  8
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 9 of 18 PageID# 94



        43.     Corry asked Eisig if she could speak with him about concerns at her restaurant.

Corry told Eisig that she was very uncomfortable with the relationship between Davis and E.J.

and that she felt harassed when Davis was there because he was constantly hugging her (Corry)

and kissing her on the cheeks. Corry also discussed safety concerns at the restaurant.

        44.     Eisig told Corry that what she was saying was very alarming and assured her that

he would speak with Shickle. Eisig also asked Corry to email Shickle because he was Corry’s

District Operations Manager.

        45.     On August 21, 2017, Corry requested a meeting with Shickle. On August 23 or

24, 2017, Shickle came to the restaurant and met with Corry. J.P. Pons, the General Manager of

a Fredericksburg, Virginia restaurant, met with Corry as well.

        46.     Corry told them that she was uncomfortable with the relationship between Davis

and E.J. and that she felt harassed when Davis was there because he was constantly hugging her.

        47.     Corry also expressed concern about a guest groping her and buying her gifts

despite her protests. Corry told them that when she complained to Davis about the guest, he said

“Well does he have money? Most Africans have money.”

        48.     Pons stopped Corry and said “Hey, guests harass us guys, but you just have to

ignore them or get a stay away order on your own, but Fridays isn’t responsible.”

        49.     Corry reiterated that she was not ok with Davis’s hugs and that she was not

comfortable working with him. Corry cried throughout this conversation.

        50.     Shickle dismissed Corry’s complaints and told Corry that he was not interested in

hearing “the noise” and that she was looking at it “all wrong.” Shickle then completely changed

the subject, criticizing Corry for staffing issues at the restaurant.




                                                   9
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 10 of 18 PageID# 95



        51.     Corry then reported to Shickle that Davis told her not to hire certain people

 because of their looks. In response, Shickle stated “Well, don’t you want good looking people at

 your bar?” At that point, Corry stopped the conversation and thanked them for their time

 because Shickle was not taking her concerns about Davis and her work environment seriously.

        52.     After the conversation with Shickle, Corry then began facing unwarranted threats

 of write-ups because of staffing issues in her restaurants and Corry’s work environment did not

 improve.

        53.     Further, between July 2017 and September 2017, Davis began assigning some of

 Corry’s work to E.J. due to Corry’s complaints to him about how he treated her and/or touched

 her. Davis would tell Corry “I’ll just have [E.J.] do the project since you’re so sensitive.”

        54.     Around October 12, 2017, Corry complained to Lloyd again about Davis’s

 conduct. Lloyd told Corry not to think much of it and to sit down with Davis to discuss it. That

 same day, Lloyd made inappropriate comments regarding “A.R.,” a new hire. Lloyd called her

 his “little mami” and said they couldn’t let her “get away.” Lloyd subsequently made many

 comments to Corry about A.R.’s appearance.

        55.     On October 18, 2017, Lloyd texted Corry to tell her that A.R. had been sent home

 the previous day and had not begun her training. When Corry asked E.J. why A.R. had been sent

 home, E.J. told Corry that she did not want A.R.’s “big booty” working with “her Daddy,”

 referring to Davis, when E.J. was not there as well.

        56.     By this time, Corry had also become concerned because Davis’s relationship with

 E.J. was disturbing other female team members, including a server, bartenders, a cook, and a

 host. Corry also received reports from other team members that E.J. was unfair to them because

 Davis flirted, unsolicited and unwanted, with them.



                                                  10
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 11 of 18 PageID# 96



        57.     On October 31, 2017, Corry called Eisig and again reported her concerns about

 Davis. Corry reported that she and others still had concerns about Davis’s inappropriate

 relationship with E.J. Corry also told Eisig that she could not take being touched and verbally

 harassed any more. Corry complained about Davis calling her “baby,” telling her she had “sexy

 toes,” and commenting on and playing with her hair. Eisig again told Corry to speak with Shickle

 regarding her concerns.

        58.     Corry told Eisig that Shickle had brushed her off and that she needed to reach out

 to someone higher. Eisig told Corry that he was going to report her concerns to Cunningham and

 that Corry should call her as well. Corry left Cunningham messages that day as well as the next.

        59.     On November 1, 2017, Davis did not speak to Corry at all during her shift.

        60.     Then, on November 2, 2017, Corry was able to speak with Cunningham. Corry

 began to speak, but Cunningham cut her off immediately and said “Hey, been meaning to call

 you back. This just isn’t working anymore at the store. You know they just really need some one

 that is going to be there full time and Jay said he can’t work with your part time schedule

 anymore.”

        61.     Corry asked Cunningham “So am I fired?” Cunningham then stated “No, we’re

 just putting you on LOA until you can work full time again.” Corry asked when her leave started

 and asked if Cunningham had spoken with Eisig. Cunningham responded “Yes, and we are

 investigating, but today will be your last day and I’ll contact worker’s comp to let them know.”

        62.     On November 17, 2017, Corry contacted Cunningham again because two female

 employees reached out to her to tell her that staff had recorded Davis and E.J. kissing and

 groping each other in the prep area. Cunningham told Corry that an investigation was already

 open and ended the call.



                                                 11
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 12 of 18 PageID# 97



        63.      About two weeks later, a female bartender called Corry to tell her that she also

 had made a complaint of harassment over how she was being touched and about how she was

 being treated when she rejected Davis’s advances.

        64.      To date, Corry has received no further response from Cunningham or anyone else

 in Human Resources, or any of her managers, regarding her complaints after her return to work

 in July 2017.

        65.      On March 7, 2018, Corry reported her concerns about Fridays’ discrimination,

 retaliation, failure to accommodate her disability, and the facts set forth above to Duncan Davis,

 Fridays’ Vice President of Operations and demanded to be returned to work, with her previous

 accommodations in place.

                                         COUNT I
                                     42 U.S.C. § 2000e-3
                  Hostile Work Environment Based on Sex/Sexual Harassment

        66.      Corry hereby incorporates all allegations set forth in all the forgoing paragraphs

 as though fully realleged herein.

        67.      During her employment, Fridays subjected Corry to a hostile work environment

 because of her sex (female).

        68.      Fridays subjected Corry to numerous harassing and unwelcome actions that

 pervaded her work environment.

        69.      Corry did not welcome the harassing conduct.

        70.      The harassing conduct was perpetrated because of Corry’s sex.

        71.      Corry subjectively found her work environment to be hostile as a result of the

 harassing conduct.




                                                  12
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 13 of 18 PageID# 98



        72.     A reasonable person would have found Corry’s work environment to be hostile as

 a result of the harassing conduct.

        73.     Fridays was aware of the incidents alleged throughout this complaint that

 comprise a hostile work environment as those incidents were occurring or shortly after the

 incidents occurred.

        74.     The harassment was so pervasive and open that a reasonable employer would

 have had to be aware of it.

        75.     Fridays did not exercise reasonable care to prevent harassment in the workplace

 on the basis of sex and did not exercise reasonable care to promptly correct any harassing

 behavior that does occur.

        76.     Fridays did not stop or remedy the conduct toward Corry, despite having

 knowledge of that conduct and despite Corry’s complaints about that conduct.

        77.     The harassment that Corry suffered was sufficiently pervasive so as to interfere

 with her work performance, alter the conditions of her employment, and create a hostile or

 abusive atmosphere.

        78.     Fridays unlawfully discriminated against Corry with respect to the terms,

 conditions and privileges of employment, on account of her sex, by not offering or allowing her

 to work in a professional environment free from discrimination.

        79.     Fridays has no legitimate business reasons for the actions to which it subjected

 Corry. Any stated reasons for the hostile work environment Corry was subjected to are pretext

 for harassment.




                                                 13
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 14 of 18 PageID# 99



         80.     The harassing conduct and Fridays’ failure to stop it caused Corry injuries in the

 form of humiliation, embarrassment, loss of employment, loss of enjoyment of life, as well as

 other emotional distress, pain, and suffering.

         81.     Corry is entitled to such legal or equitable relief as will effectuate the purposes of

 Title VII, including but not limited to economic, compensatory, and punitive damages, as well as

 reasonable attorneys’ fees and costs.

                                            COUNT II
                            42 U.S.C. § 12112 (Failure to Accommodate)

         82.     Corry hereby incorporates all allegations set forth in all the forgoing paragraphs

 as though fully realleged herein.

         83.     During the timeframe relevant to this Complaint, Corry had a disability as set

 forth in 42 U.S.C. § 12102 in that she had a physical impairment that substantially limits one or

 more of her major life activities.

         84.     During the timeframe relevant to this Complaint, Fridays had notice of Corry’s

 disabilities.

         85.     During the timeframe relevant to this Complaint, Corry requested reasonable

 accommodations to accommodate her disability and to allow her to continue working for

 Fridays, despite her disabilities.

         86.     With reasonable accommodations, Corry could perform the essential functions of

 her position, despite her disabilities.

         87.     Fridays granted Corry reasonable accommodations.

         88.     Fridays did not fully observe or honor Corry’s reasonable accommodations.

         89.     During the timeframe relevant to this Complaint, Corry was meeting Fridays’

 expectations of her performance.

                                                   14
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 15 of 18 PageID# 100



         90.    In discriminating against Corry in violation of the ADAAA, Fridays evidenced

 malice, spite, and ill will; its actions were willful and wanton; and evinced a conscious disregard

 for Corry’s rights.

                                           COUNT III
                            42 U.S.C. § 2000e-3 (Title VII Retaliation)

         91.    Corry hereby incorporates all allegations set forth in all the forgoing paragraphs

 as though fully realleged herein.

         92.    During her employment with Fridays, Corry engaged in multiple instances of

 protected activity under Title VII by complaining of sex discrimination and/or sexual

 harassment.

         93.    Fridays knew of each instance of Corry’s protected activity.

         94.    Fridays unlawfully subjected Corry to and tolerated adverse actions against Corry

 because of her complaints of violations of Title VII during her employment with Fridays.

         95.    Fridays did not investigate Corry’s complaints about violations of Tile VII.

         96.    Fridays did not stop or remedy the conduct toward Corry, despite having

 knowledge of that conduct and despite Corry’s complaints about that conduct.

         97.    Fridays has no legitimate business reasons for the adverse actions it has taken

 against Corry. Any stated reasons for the adverse actions against Corry are pretext for

 retaliation.

         98.    The adverse actions at issue in this complaint occurred under circumstances that

 raise a reasonable inference of unlawful retaliation based on Corry’s protected activity.

         99.    Corry has sustained damages as the result of Fridays’ illegal retaliation, including,

 but not limited to, lost wages, lost bonuses, damage to her career, and emotional, mental, and

 physical distress.

                                                 15
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 16 of 18 PageID# 101



         100.   Corry is entitled to such legal or equitable relief as will effectuate the purposes of

 Title VII, including but not limited to economic, compensatory, and punitive damages, as well as

 reasonable attorneys’ fees and costs.

                                          COUNT IV
                         42 U.S.C. § 12101, et seq. (ADAAA Retaliation)

         101.   Corry hereby incorporates all allegations set forth in all the forgoing paragraphs

 as though fully realleged herein.

         102.   During her employment with Fridays, Corry engaged in multiple instances of

 protected activity under the ADAAA by requesting a reasonable accommodation for her

 disabilities, using a reasonable accommodation, and complaining that her reasonable

 accommodation was not being honored.

         103.   Fridays knew of each instance of Corry’s protected activity.

         104.   Fridays unlawfully subjected Corry to and tolerated adverse actions against Corry

 because of her protected activity under the ADAAA.

         105.   Fridays did not investigate Corry’s complaints about violations of the ADAAA.

         106.   Fridays did not stop or remedy the conduct toward Corry, despite having

 knowledge of that conduct and despite Corry’s complaints about that conduct.

         107.   Fridays has no legitimate business reasons for the adverse actions it has taken

 against Corry. Any stated reasons for the adverse actions against Corry are pretext for

 retaliation.

         108.   The adverse actions at issue in this complaint occurred under circumstances that

 raise a reasonable inference of unlawful retaliation based on Corry’s protected activity.




                                                  16
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 17 of 18 PageID# 102



        109.    Corry has sustained damages as the result of Fridays’ illegal retaliation, including,

 but not limited to, lost wages, lost bonuses, damage to her career, and emotional, mental, and

 physical distress.

        110.    Corry is entitled to such legal or equitable relief as will effectuate the purposes of

 the ADAAA, including but not limited to economic, compensatory, and punitive damages, as

 well as reasonable attorneys’ fees and costs.

                                     PRAYER FOR RELIEF

        WHEREFORE Corry prays this Honorable Court for judgment against Fridays and

 respectfully requests that the Court order Fridays to develop an auditing process to assist the

 Corporation with identifying and addressing actual or potential sexual harassment and disability

 discrimination; to provide antidiscrimination and sexual harassment training to all regional

 directors, general managers, assistant general managers, assistant managers, and service

 managers; and to report to the EEOC all complaints of sex-based conduct or comments made by

 employees. Corry further prays that this Court award her reinstatement to her position;

 injunctive relief; economic damages including back pay and front pay; compensatory damages;

 punitive damages; reasonable attorneys’ fees and costs; prejudgment interest; and any other relief

 that this Court deems just and equitable.

                                  DEMAND FOR JURY TRIAL

        Corry demands a trial by jury on any and all issues proper to be so tried.

                                                 Respectfully Submitted,


                                                 /s/ Andrea M. Downing
                                                 Andrea M. Downing
                                                 VSB No. 79584
                                                 Attorney for Plaintiff Tia Corry
                                                 Wade, Grimes, Friedman,

                                                   17
Case 1:18-cv-01299-LMB-JFA Document 12 Filed 02/08/19 Page 18 of 18 PageID# 103



                                          Meinken & Leischner, PLLC
                                          616 North Washington Street
                                          Alexandria, Virginia 22314
                                          (t) 703-836-9030
                                          (f) 703-683-1543
                                          downing@oldtownlawyers.com
                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of February 2019, a true and accurate copy of the

 foregoing document was filed electronically via the Court’s CM/ECF electronic filing system

 which will send a notice of electronic filing to the following counsel of record:


        Joseph E. Schuler, Esq.
        Jackson Lewis, P.C.
        10701 Parkridge Boulevard, Suite 300
        Reston, Virginia 20191
        Counsel for Defendant

                                               /s/ Andrea M. Downing
                                               Andrea M. Downing




                                                 18
